EXHIBIT 10.2

 



[image_001.jpg]

AWARD/CONTRACT 1 1 THIS COtnRACT ISA RATED ORDER Ut/DER DPAS r1f, CFR 700 \ PAG
E t.>F PAGE. I j •. CQNl RACT ,P,oc ff: / {(! r.,) t !O 7 5N91.0l9COOO•J 2 3 EFF
- - TiV _D1,: 1 4 ·EO , UIS l Ot'/ PU RCH;..SE HEOUEST/?KOJECT t/0 , 1 .See :
t>.1 - c 11:: r : . - : oc j •,:j 1 : - : 4 8 1 CODE I CODE I )!CI t!Cl -
r:>'.EC - - - - - - - - - - - - - t na ti O ii d l l n :::: : - it U tE:S t.) f
!ir:,1 l ch !ati0r1al Cancer J t1s::it t1t, RP.tht ::d.= - ., >iD 0.8 \ 11 -
7:>1:. 6 ADI. \ INISTERED BY ,1101Mrth8t) //em5) Mrati()nal Ir.5"C.i Lut s of :l
;<':).1 th Noti 011al C,;ncer I ::st i tut e ethGsda, MD =089: - 7511 SCD - C
H.AMC > \ MJ 1 - .00RESS CF CONTR, \ CiOK (NO, str<:et ccvntrf, Stare and ZIP
COde} AETHLOfJ MED1 C?.L, It,?C.: 12'7 6382 9E3S GRAHITE R:TGE ['RIVS S'.JJTE
100 SAN DIEGO CA 92123:678 C O DE 8 DELI V E RY L J F 08 Rl(l l N /.1 OTHER {Sec
he!OW) 9 DISCOUNT FOR PRO M PT P A YM ENT - - - - - - - - - - - - - - - - - - ,
- - - - - - - - - - - - - - - - - - - _, 10 Sl!SMiT 1/N OI C ES 1.:1· topies
unles s olher , • 1 1 s o s po c1fi ec} TO THE ADDRESS S H O W N I N Ź 1 1 SHIP
T C/ M ARK FOR lil SEC, DESCRJpr1rn - : PAGE{Sl llll SEC DESCRIPTION 1·· ' • I
PAR r I - ThE SCHEDULE PART 11 • CONTRAC f CLAUSES X A SOI IC:lTATIOWCONTRACT
roRM l. X I CONTRACT Cl AUSE S 2 4 X B iUPPt l S CR SERVICES AJ O PRJCES.'COSlS
5 PART Iii• UST OF OC•CUMENTS, EXHIBITS AND OTHER ATTA.CH, :< C DF.SCRIPTIOt -
iSPECS /NORK STATEr.1EMT 6 X J LIST OF ATTACHMENTS 35 X 0 P ACKA GIN G ANO M
..;RKING 11 PA R'f I V . REPRE S ENT, \ T IO N S AND IN S TR U C TI ONS X E
1tJSPECTIO:/ .' - .tJl) ;..CCEPTJ..NCE 12 X K REPRESENTATIONS
CERTIFIC/.cTIO,JSA!,O OTHER STATEMEtriS OF OF'FERORS 3 6 X F OEL!VER!ES OR
PERFORMAt ::E 13 X G COt.:TR.o;CT ACtkl !STRATJON DATA 15 L iNSTRS CO/IDS A/ID
IJOTICES TO OFFE.RORS X H SPECIJ \ L CotJ flV,CT RE.OUJR£/JEN1S 18 M EVA LU " .
s TI O N F AC T ORS F O R AWA R D documcnl ilnd retwn cof:,:cs !o 1ssw,1g
off1Cf: J Conlr.Jctor ugrees lo 1;.rnm,h n1,(J d(;H..,.er ,ill itC!ms or
c,erforrn ?.!I the sc - r,..ices set fo,u1 or olt - "1erNise 1denl1f1ed <1bovc•
1h1 on any conhncJ;i.tcn sr1ee s fer 1ne ccn toeraticn s1au d he1e111 1 he nghls
imd clltig 11oris c;f lhc port!,_: . to lh1'5 - t:cn!l, cl sh<=ll h: UliJ C:I to
;inu guvE!rnEd b)· th,, folJc·.v:ng do umr;nl {a) t/11 nw - <1r<J!conlr.1r.l (bJ
lhe so/ir.11;.11or, i1 any and tc/ such prov1s:ons, re;;rc>! - C'11: l1ons, c -
ertir1cal100s Bnd .sr,ccd1cat1ons tl!) :11e a!laclHH1 tir 1nco;pormt:d by rnre -
r v ·tctt r .. ern ., ..;.aur - t;,rruJW, - , , c - , - 1 :;._ e,tJ 11:Jri)PII I
18, l SEALED - 810 ;._ \ VA.RD {Ccin!r - <1::to11s not 1€GIJir€(f to ign tr.is
dDcument) Your Liid c:1 Soricila:!on NurntHH 1nclud1na lht! t,dd1lions or
c:.hm1gcs maae by yo'J which <1ddil1011s or C - hang s am sel ro:in 1n !ull
tibOvC!' is h(:fC•by acc1:ple:d r:s \ o lhe l1tms listed a o1,10 nd on <Jny
ccn11r,uat1cn ? - :'icc:s Tt'ii.s award con ;...1:1m - a!es :re co:Hracl
•,d'l;ct, on •st o! thE! lclov,, ng documents: 1a) 11,,e Gcvernrnenrf
soliciHHion and ycur b:d, and (D th15 .:i - .v rdicontri.'lCJ No further
contractual docum!<nt ts necessary (Bloc s shou!d br: checked only whc·n
t1Wntd1nD ti "' e:,a h d contrm , : I i% :11,•,1EOr <.l(llll",;c11:1,l Clf lCl:H
TIFfAl - 1'{ D. C Hh L 1 :.':I C Y: 1 C DA1E 51GtJf.D 20f; W JI T ED STA .TES O
F AMER I CA Di g it a ll y sig n e d b y Tiff a n y D (;. Y Tiffany D . Chadwick
- S C h adwic k - S Da l e 20 1 9 09 12 11 :29:56 - 04'00' 20C. DME S IG ls ED
9/12/19 I FACILITY CODE CODE I ME[•ICAL CENTGR DR 9609 Meciical Cente1: Drive,
Rockvill 9609 l4 dicaJ Cen er D ive Ror:l:v:i..ll e f • · E 1 : o 50 12 P, \
Yl.! E H T WI L L ffE MADE: B Y CODE M I lf:V - HR - A l \ pp r oved By, NCI
Branch A Invoices raid By: NIH Cc1mmer.cL:il ACCQ \ 1llt::O Br 2115 East
Jefferson St, ! SC 8500 Room 4B - ,1);; a thesda, MD 20892 - 8500 1 3, AUl ' H O
R I T'f FOR U$ 1 N G OlHEH ! HAN PULL , \ ID O P E N C0 /,1PET I TI O N I 10 U.
S . C . 23D<I (c) ( ) [ j 41 U,S . C . 3304 (a) ( 14 ACC OUN flrl G A NO A P
PllOPR!A T IO I - I DAT A See Scheclule 158 SUPPLIES/SERVICES 15C 1 5 D WE UNIT
PR IC E 15F t..MOUtH 1 5 G TO TA L M .' , CJU r IT OF CO N TRAC l Ź I S I . X6
1J. 56 I . il o 1G T f , BLF. Of COII TE IIT S CONTRACTING OFFICER W I L L CO M
P LET E I T EI.I 1 7 (l;l:A L E, D BI D O R ll G O T1t,T F: D P RO C U R E MENT)
OR 18 (S E II LED , B1 0 PR QC UR E ME NT ) /IS /IPPLIC/IBLE A'JTHO iZ(O FOR l
C".:.:..! REFRO[?...!CTJO: Pre - \ •l:us f:.:li:icn ,_ t OT usablf: - S - 1 Al
Ofi fl 0 f O R M i6 t A t . - , )f 0 1 l P:£:!Cli::cd bf GS,t..N FI - H t - 15
CJ R) ! - J. 21({Cl)

 

 

[image_002.jpg]

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED 75N91019C00042 PAGE
OF 2 36 ITEM NO. (A) SUPPLIES/SERVICES (B) QUANTITY (C) UNIT (D) UNIT PRICE (E)
AMOUNT (F) 1 Topic 359: A Device Prototype for Isolation of Melanoma Exosomes
for Diagnostics and Treatment Monitoring Obligated Amount: $1,860,561.00
Product/Service Code: AN13 Product/Service Description: R&D - MEDICAL:
BIOMEDICAL (ADVANCED DEVELOPMENT) Project Data: 125132.1.HNC1 NCI OD OFFICE OF
THE DIRECTOR.2555 RESEARCH AND DEVELOPMENT.09/03/2019 Accounting Info:
08024920191DA0.2019.03.C100.HNC1000000C.E.00014.40
6.SBIR.2555.610001.9999.9999.9999 Funded: $1,860,561.00 1,860,561.00 NAME OF
OFFEROR OR CONTRACTOR AETHLON MEDICAL, INC.:1296382 AUTHORIZED FOR LOCAL REPR
OPTIONAL FORM 336 (4 - 86) Sponsored by GSA FAR (48 CFR) 53.110

 

 

[image_003.jpg]

- 3 - Contract Number : 75N91019C00042 CONTRACT TABLE OF CONTENTS PART I - THE
SCHEDULE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . 5 SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5 ARTICLE B.1. BRIEF
DESCRIPTION OF SUPPLIES OR SERVICES . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . 5 ARTICLE B.2. PRICES . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . 5 ARTICLE B.3. ADVANCE UNDERSTANDINGS
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . 5 SECTION C - DESCRIPTION/SPECIFICATIONS/WORK
STATEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. 6 ARTICLE C.1. STATEMENT OF WORK . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
ARTICLE C.2. REPORTING REQUIREMENTS . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6 ARTICLE C.3.
INVENTION REPORTING REQUIREMENT . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . 10 SECTION D - PACKAGING, MARKING AND
SHIPPING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . 11 SECTION E - INSPECTION AND ACCEPTANCE . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . 12 SECTION F - DELIVERIES OR PERFORMANCE . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
13 ARTICLE F.1. PERIOD OF PERFORMANCE . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13 ARTICLE
F.2. DELIVERIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
ARTICLE F.3. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252 - 2 (FEBRUARY 1998) .
. . . . . . . . . 14 SECTION G - CONTRACT ADMINISTRATION DATA . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . 15 ARTICLE G.1. CONTRACTING OFFICER'S REPRESENTATIVE (COR) . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . 15 ARTICLE G.2. KEY PERSONNEL,
HHSAR 352.237 - 75 (December 2015) . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . 15 ARTICLE G . 3 . INVOICE SUBMISSION . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . 15 ARTICLE G . 4 . PROVIDING ACCELERATED PAYMENT TO SMALL
BUSINESS SUBCONTRACTORS, FAR 52 . 232 - 40 (December 2013 ) . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . 17 ARTICLE G.5. POST AWARD EVALUATION
OF CONTRACTOR PERFORMANCE . . . . . . . . . . . . . . . . . . . . . . 17 SECTION
H - SPECIAL CONTRACT REQUIREMENTS . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . 18 ARTICLE H . 1 . HUMAN
SUBJECTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . 18 ARTICLE H . 2 . HUMAN
MATERIALS (ASSURANCE OF OHRP COMPLIANCE) . . . . . . . . . . . . . . . . . . . .
. . . . . . 18 ARTICLE H . 3 . NIH POLICY ON ENHANCING REPRODUCIBILITY THROUGH
RIGOR AND TRANSPARENCY . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . 18 ARTICLE H . 4 . NIH POLICY ON ENHANCING PUBLIC ACCESS
TO ARCHIVED PUBLICATIONS RESULTING FROM NIH - FUNDED RESEARCH . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . 18 ARTICLE H . 5 . ACKNOWLEDGEMENT OF FEDERAL
FUNDING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . 19 ARTICLE H . 6 . CARE OF LIVE VERTEBRATE ANIMALS, HHSAR 352 . 270 - 5 (b)
(December 2015 ) . . . . . . . . . . 19 ARTICLE H . 7 . ANIMAL WELFARE . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . 20 ARTICLE H . 8 . RESTRICTION ON
PORNOGRAPHY ON COMPUTER NETWORKS . . . . . . . . . . . . . . . . . . . . . . 20
ARTICLE H . 9 . GUN CONTROL . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . 20 ARTICLE H . 10 . LIMITATIONS ON SUBCONTRACTING - SBIR . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20 ARTICLE H . 11 .
INSTITUTIONAL RESPONSIBILITY REGARDING INVESTIGATOR FINANCIAL CONFLICTS OF
INTEREST . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . 20 ARTICLE H . 12 . PUBLICATION AND PUBLICITY . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . 22 ARTICLE H . 13 . REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE . . .
. . . . . . . . . . . . . . . . . 22 ARTICLE H . 14 . SHARING RESEARCH DATA . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . 23 PART II - CONTRACT CLAUSES . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . 24 SECTION I - CONTRACT CLAUSES . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . 24 PART III - LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACHMENTS . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . 35

 

 

[image_004.jpg]

- 4 - Contract Number : 75N91019C00042 SECTION J - LIST OF ATTACHMENTS . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . 35 1. Statement of Work . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . 35 2 . Invoice
Instructions for NIH Fixed - Price Contracts, NIH(RC) - 2 . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . 35 3 . Safety and Health
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35 4
. Disclosure of Lobbying Activities, SF - LLL . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
35 5. NIH Small Business Innovative Research (SBIR) Program Funding Agreement
Certification . . . . . . . . . . . . . 35 6. NIH Small Business Innovation
Research (SBIR) Program Life Cycle Certification . . . . . . . . . . . . . . . .
. . . . . . 35 PART IV - REPRESENTATIONS AND INSTRUCTIONS . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
36 SECTION K - REPRESENTATIONS AND CERTIFICATIONS . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36 1. Annual
Representations and Certifications . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36 2. Annual
Representations and Certifications, FAR Clause 52.204 - 8 . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . 36 3. Animal Welfare Assurance
Number . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . 36

 

 

[image_005.jpg]

- 5 - Contract Number : 75N91019C00042 PART I - THE SCHEDULE SECTION B -
SUPPLIES OR SERVICES AND PRICES/COSTS ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES
OR SERVICES Topic 359: Technologies for Differential Isolation of Exosomes and
Oncosomes Title of Project: A Device Prototype for Isolation of Melanoma
Exosomes for Diagnostics and Treatment Monitoring The contractor will develop a
pre - commercial prototype of an exosome isolation device to be used in clinical
diagnostic laboratories. ARTICLE B.2. PRICES 1. The total fixed price of this
contract is $1,860,561. 2. Upon delivery and acceptance of the services
described in SECTION C of this contract and identified in the schedule of
charges below, the Government shall pay to the Contractor the unit price(s) set
forth below: PAYMENT SCHEDULE Description Amount ($) Kick - Off Presentation $
206,729 Quarterly Report 1 $ 206,729 Quarterly Report 2 $ 206,729 Quarterly
Report 3 $ 206,729 Quarterly Report 4, SBIR Program Life Cycle Certification,
Annual Updated Commercialization Plan $ 206,729 Quarterly Report 5 $ 206,729
Quarterly Report 6 $ 206,729 Quarterly Report 7 $ 206,729 Final Report, Contract
Outcomes Report, Final presentation, and all other contract deliverables $
206,729 TOTAL FIXED PRICE $ 1,860,561 ARTICLE B.3. ADVANCE UNDERSTANDINGS a.
Contract Number Designation On all correspondence submitted under this contract,
the Contractor agrees to clearly identify the contract number that appears on
the face page of the contract. b. SBIR Funding Agreement Certification The SBIR
Funding Agreement Certification form, located in SECTION J, must be completed at
the time of award prior to the performance of work under this contract, in
accordance with the SBIR Policy Directive issued by SBA (May 2 , 2019 ) . For
additional information, see NIH Policy Notice NOT - OD - 13 - 116, entitled,
"New Program Certifications Required for SBIR and STTR Awards," located at:
http://grants.nih.gov/grants/guide/notice - files/NOT - OD - 13 - 116.html.

 

 

[image_006.jpg]

- 6 - Contract Number : 75N91019C00042 SECTION C -
DESCRIPTION/SPECIFICATIONS/WORK STATEMENT ARTICLE C.1. STATEMENT OF WORK a.
Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services,qualified personnel, material, equipment, and
facilities, not otherwise provided by the Government as needed to perform the
Statement of Work, dated August 28, 2019, set forth in SECTION J - List of
Attachments, attached hereto and made a part of this contract. ARTICLE C.2.
REPORTING REQUIREMENTS All reports required herein shall be submitted in
electronic format via e - mail, as attachments, to the following designated NCI
Branch Distribution Mailbox: NCIbranchainvoices@mail.nih.gov . Each e - mail
submission shall contain only one deliverable. If the attached file for the
deliverable exceeds 50 MB, the Contractor shall divide the deliverable into
files of 50 MB each. All deliverables shall be limited to five file attachments
or less. The subject line of the e - mail shall read as follows: Deliverable _
Contract Number _ Vendor's Name _ Deliverable Description _ Due Date . All
electronic reports submitted shall be compliant with Section 508 of the
Rehabilitation Act of 1973 . Additional information about testing documents for
Section 508 compliance, including guidance and specific checklists, by
application, can be found at : http : //www . hhs . gov/web/ 508 /index . html
under "Making Files Accessible . " a. Technical Reports In addition to those
reports required by the other terms of this contract, the Contractor shall
prepare and submit the following reports in the manner stated below and in
accordance with the DELIVERIES Article in SECTION F of this contract : Note :
The Contractor shall include, in any technical progress report submitted, the
applicable PubMed Central (PMC) or NIH Manuscript Submission reference number
when citing publications that arise from its NIH funded research . 1. Kick - Off
Presentation The Contractor shall prepare and submit a kick - off presentation.
Slides shall be prepared and presentation of the slides shall occur either in -
person or through webinar or teleconference. The presentation shall cover the
following: a. Discussion of the Contractor's organization and project status,
particularly changes that occurred since the proposal submission; b.
Contractor's recent achievements (patents, publications, sales, regulatory
approvals, partnerships, awards, etc.); c. Status of the field; d. Status of
commercial and academic competitors; e. Where the proposed project is positioned
against the state of the art; f. Intellectual property landscape;

 

 

[image_007.jpg]

- 7 - Contract Number : 75N91019C00042 g. Refresher on the proposed
technology/R&D; h. Detailed plan for the first budget period of the contract; i.
Milestones (technical and commercial) to be achieved by the end of the first
budget period of the contract; j. Discussion of anticipated technical risks and
alternative approaches; k. Questions to the NCI. 2. Quarterly Reports The
Contractor shall submit Quarterly Reports, which shall include: a. Summary of
technical objectives with status of each objective clearly marked ( e.g.
previously completed, completed during this reporting period, not started, etc);
b. Clear description of activities accomplished in the quarter; c. Analysis of
experimental data and presentation of selected data; d. Comments regarding the
timeliness of performance; e. Brief explanation of objectives/activities to be
pursued in the next reporting period. This report shall generally be no longer
than five (5) pages, excluding tables, figures, images and graphs used to
present data. 3. Annual Updated Commercialization Plan The Contractor shall
submit an updated commercialization plan which shall include. a. Value of the
SBIR Project, Expected Outcomes, and Impact Describe, in layperson's terms, the
proposed project and its key technology objectives. State the product, process,
or service to be developed in Phases II and III. Clarify the need addressed,
specifying weaknesses in the current approaches to meet this need. In addition,
describe the commercial applications of the research and the innovation inherent
in this application. Be sure to also specify the potential societal,
educational, and scientific benefits of this work. Explain the non - commercial
impacts to the overall significance of the project. Explain how the SBIR
contract integrates with the overall business plan of the company. b.
Organization Give a brief description of the Contractor's organization,
including corporate objectives, core competencies, present size (annual sales
level and number and types of employees), history of previous Federal and non -
Federal funding, regulatory experience and subsequent commercialization, and any
current products/services that have significant sales. Include a short
description of the origins of the Contractor's organization. Indicate the
Contractor's vision for the future, how the Contractor will grow/maintain a
sustainable business entity, and how the Contractor will meet critical
management functions as the Contractor's organization evolves from a small
technology R&D business to a successful commercial entity. c. Market, Customer,
and Competition Describe the market and/or market segments being targeted and
provide a brief profile of the potential customer. Tell what significant
advantages the Contractor's innovation will bring to the market - e.g. , better
performance, lower cost, faster, more efficient or effective, new capability.
Explain the hurdles the Contractor will have to overcome in order to gain
market/customer acceptance of the Contractor's innovation. Describe any
strategic alliances, partnerships, or licensing agreements the Contractor has in
place to get FDA approval (if required) and to market

 

 

[image_008.jpg]

- 8 - Contract Number : 75N91019C00042 and sell the Contractor's product.
Briefly describe the Contractor's marketing and sales strategy. Give an overview
of the current competitive landscape and any potential competitors over the next
several years. d. Intellectual Property (IP) Protection Describe how the
Contractor is going to protect the IP that results from the Contractor's
innovation. Also, note other actions the Contractor may consider taking that
will constitute at least a temporal barrier to others aiming to provide a
solution similar to the Contractor's. e. Finance Plan Describe the necessary
financing the Contractor will require to commercialize the innovation and when
it will be required. Describe the Contractor's plans to raise the requisite
financing to launch the Contractor's innovation into Phase Ill and begin the
revenue stream. Plans for this financing stage may be demonstrated in one or
more of the following ways: • Letter of commitment of funding. • Letter of
intent or evidence of negotiations to provide funding, should the Phase II
project be successful and the market need still exist. • Letter of support for
the project and/or some in - kind commitment, e.g. , to test or evaluate the
innovation. • Specific steps the Contractor is going to take to secure Phase III
funding. f. Production and Marketing Plan Describe how the production of the
Contractor's product/process/service will occur ( e.g. , in - house
manufacturing, contract manufacturing). Describe the steps the Contractor will
take to market and sell the Contractor's product/process/service. For example,
explain plans for licensing, Internet sales, etc. g. Revenue Stream Explain how
the Contractor plans to generate a revenue stream for the Contractor's
organization should this project be a success. Examples of revenue stream
generation include, but are not limited to; manufacture and direct sales, sales
through value added resellers or other distributors, joint venture, licensing,
service. Describe how the Contractor's staffing will change to meet the
Contractor's revenue expectations. 4. Draft Final Report The Contractor shall
submit a Draft Final Report. The Government Contracting Officer's Representative
(COR) will review and provide comments on the Draft Final Report, which the
Contractor shall incorporate into a revised Final Report ( - see Reporting
Requirement Item 5). The Draft Final Report shall include the following three
sections: Section 1: Summary of Salient Results The Summary of Salient Results
shall summarize in 200 words or less the salient results achieved during
performance of the contract. Section 2: Final Technical Report The Final
Technical Report shall set forth the work performed and results obtained for the
entire contract period of performance. This report shall be in sufficient detail
to describe comprehensively the results achieved. Section 3: Commercialization
Plan

 

 

[image_009.jpg]

- 9 - Contract Number : 75N91019C00042 The Commercialization Plan shall be in
the same format as described above for the Annual Updated Commercialization Plan
( - see Reporting Requirement Item 3). 5. Final Report The Contractor shall
submit a Final Report. This document shall incorporate revisions in response to
the comments provided by the Government COR after review of the Draft Final
Report ( - see Reporting Requirements Item 4). 6. Contract Outcomes Report The
Contractor shall submit a Contract Outcomes Report using a fillable PDF form to
be provided by the Government. The Contract Outcomes Report must be provided as
a filled - in version of the PDF form provided and not as a printed or scanned
copy of this document. 7. Final Presentation The Contractor shall prepare and
submit a final presentation. Slides shall be prepared and presentation of the
slides shall occur either in - person or through webinar or teleconference. The
presentation shall cover the following: a. Discussion of the Contractor's
organization and project status; b. Contractor's achievements during the
performance period (patents, publications, sales, regulatory approvals,
partnerships, awards, etc.); c. Detailed results of the performed research and
development; d. Discussion of proposed milestones and whether they were achieved
during the contract performance; e. Summary of progress towards
commercialization; f. Questions to the NCI. a. Other Reports/Deliverables 1.
Reporting of Financial Conflict of Interest (FCOI) All reports and documentation
required by 45 CFR Part 94, Responsible Prospective Contractors including, but
not limited to, the New FCOI Report, Annual FCOI Report, Revised FCOI Report,
and the Mitigation Report, shall be submitted to the Contracting Officer in
Electronic format. Thereafter, reports shall be due in accordance with the
regulatory compliance requirements in 45 CFR Part 94. 45 CFR Part 94 is
available at: http://www.ecfr.gov/cgi - bin/text - idx?
c=ecfr&SID=0af84ca649a74846f102aaf664da1623&rgn=div5&view=text&node=45:1.0.1.1.51&idno=45
. See Part 94.5, Management and reporting of financial conflicts of interest for
complete information on reporting requirements. (Reference subparagraph g. of
the INSTITUTIONAL RESPONSIBILITY REGARDING INVESTIGATOR FINANCIAL CONFLICTS OF
INTEREST Article in SECTION H of this contract.) 2. NIH Small Business
Innovation Research (SBIR) Program Life Cycle Certification

 

 

[image_010.jpg]

- 10 - Contract Number : 75N91019C00042 In accordance with the SBIR/STTR
Reauthorization Act of 2011, the contractor shall complete and submit the NIH
Small Business Innovation Research (SBIR) Life Cycle Certification form, located
in SECTION J, of the contract to the Contracting Officer. This certification is
required to ensure the contractor is meeting the program's requirements during
the life cycle of the contract. The Life Cycle Certification form shall be
submitted as follows: • Phase I SBIR Contractors shall submit the Certification
at the time of receiving final payment or disbursement. • Phase II SBIR
Contractors shall submit the Certification prior to receiving more than 50% of
the total contract amount AND prior to final payment or disbursement. The
Contracting Officer, may, at any time after ward request further clarifications
and supporting documentation in order to assist in the verification of any
information provided by the contractor. For additional information, see NIH
Policy Notice NOT - OD - 13 - 116, entitled, "New Program Certifications
Required for SBIR and STTR Awards, " located at:
http://grants.nih.gov/grants/guide/ notice - files/NOT - OD - 13 - 116.html.
ARTICLE C.3. INVENTION REPORTING REQUIREMENT A 'subject invention' is defined as
"any invention of the contractor made in the performance of work under a
Government contract." See FAR 27.301. All reports and documentation required for
subject inventions by FAR Clause 52.227 - 11, Patent Rights - Ownership by the
Contractor including, but not limited to, the invention disclosure report, the
confirmatory license, and the Government support certification, shall be
directed to the Division of Extramural Inventions and Technology Resources
(DEITR), OPERA, OER, NIH, 6705 Rockledge Drive, Suite 310, MSC 7980, Bethesda,
Maryland 20892 - 7980 (Telephone: 301 - 435 - 1986). To assist contractors in
complying with invention reporting requirements of the clause, the NIH has
developed "Interagency Edison," an electronic invention reporting system. Use of
Interagency Edison is required as it streamlines the reporting process and
greatly reduces paperwork. Access to the system is through a secure interactive
Web site to ensure that all information submitted is protected. Interagency
Edison and information relating to the capabilities of the system can be
obtained from the Web ( http://www.iedison.gov ), or by contacting the
Extramural Inventions and Technology Resources Branch, OPERA, NIH. In addition,
a final invention statement, listing all subject inventions or stating that
there were none, shall be submitted to the Contracting Officer and the
Contracting Officer's Representative (COR) on or before the completion date of
the contract .

 

 

[image_011.jpg]

- 11 - Contract Number : 75N91019C00042 SECTION D - PACKAGING, MARKING AND
SHIPPING All deliverables required under this contract shall be packaged, marked
and shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and Contractor name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

 

 

[image_012.jpg]

- 12 - Contract Number : 75N91019C00042 SECTION E - INSPECTION AND ACCEPTANCE a.
The Contracting Officer or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided. b. For the
purpose of this SECTION, the Contracting Officer's Representative (COR)
designated in SECTION G is the authorized representative of the Contracting
Officer. c. Inspection and acceptance will be performed at: National Cancer
Institute 9609 Medical Center Drive Rockville, MD 20850 Acceptance may be
presumed unless otherwise indicated in writing by the Contracting Officer or the
duly authorized representative within 30 days of receipt. d. This contract
incorporates the following clause by reference, with the same force and effect
as if it were given in full text. Upon request, the Contracting Officer will
make its full text available. FAR Clause 52.246 - 9, Inspection of Research and
Development (Short Form) (April 1984). FAR Clause 52.246 - 16, Responsibility
for Supplies (April 1984).

 

 

[image_013.jpg]

- 13 - Contract Number : 75N91019C00042 SECTION F - DELIVERIES OR PERFORMANCE
ARTICLE F.1. PERIOD OF PERFORMANCE The period of performance of this contract
shall be from September 16, 2019 through September 15, 2021. ARTICLE F.2.
DELIVERIES Satisfactory performance of the final contract shall be deemed to
occur upon performance of the work described in the Statement of Work Article in
SECTION C of this contract and upon delivery and acceptance by the Contracting
Officer, or the duly authorized representative, of the following items in
accordance with the stated delivery schedule: 1. The items specified below as
described in the REPORTING REQUIREMENTS Article in SECTION C of this contract
will be required to be delivered F.o.b. Destination as set forth in FAR 52.247 -
35, F.o.b. DESTINATION, WITHIN CONSIGNEES PREMISES (APRIL 1984), and in
accordance with and by the date(s) specified below: Item Description Delivery
Schedule (1) SBIR Funding Agreement Certification Due at time of award, prior to
performance of any work under this contract. (2) Financial Conflict of Interest
Reports Prior to performance of any work under this contract, the contractor
must either submit an initial report or submit a statement that no such
conflicts exist. Thereafter, initial and ongoing reports are due in accordance
with 45 CFR Part 94. (3) Kick - off Presentation Due on or before 30 calendar
days following the effective date of this contract. (4) Quarterly Reports Due on
or before 15 calendar days following completion of each reporting period. A
Quarterly Report shall not be due when the Final Report is due. (5) SBIR Program
Life Cycle Certification 1 Due upon submission of invoice requesting at least
50% of the total fixed price. (6) Annual Updated Commercialization Plan Due on
or before 1 year after the effective date of this contract. (7) Draft Final
Report Due on or before 1 month prior to the completion date of the contract.
(8) Final Report Due on or before the completion date of the contract. (9)
Contract Outcomes Report Due on or before the completion date of the contract.
(10) Final Presentation Due on or before the completion date of the contract.
(11) SBIR Program Life Cycle Certification 2 Due on or before the completion
date of the contract. (12) Final Invention Statement Due on or before the
completion date of the contract. (13) Invention Disclosure Report & Annual
Invention Utilization Reports In accordance with FAR Clause 52.227 - 11, Patent
Rights - Ownership by the Contractor, for any subject invention(s). 2. The above
items shall be addressed and delivered to: Addressee Deliverables NCI
Contracting Officer ncibranchainvoices@mail.nih.gov Items 1 - 12, in electronic
format OPERA, OEH, NIH 6705 Rockledge Drive, Suite 310, MSC 7980 Bethesda, MD
20892 - 7980 Item 13, via http://www.iedison.gov

 

 

[image_014.jpg]

- 14 - Contract Number : 75N91019C00042 ARTICLE F.3. CLAUSES INCORPORATED BY
REFERENCE, FAR 52.252 - 2 (FEBRUARY 1998) This contract incorporates the
following clause(s) by reference, with the same force and effect as if it were
given in full text . Upon request, the Contracting Officer will make its full
text available . Also, the full text of a clause may be accessed electronically
at this address : https : //www . acquisition . gov/?q=browsefar . FEDERAL
ACQUISITION REGULATION ( 48 CFR CHAPTER 1 ) CLAUSE : 52 . 242 - 15 , Stop Work
Order (August 1989 )

 

 

[image_015.jpg]

- 15 - Contract Number : 75N91019C00042 SECTION G - CONTRACT ADMINISTRATION DATA
ARTICLE G.1. CONTRACTING OFFICER'S REPRESENTATIVE (COR) The following
Contracting Officer's Representative (COR) will represent the Government for the
purpose of this contract: Jian Lou The COR is responsible for: (1) monitoring
the Contractor's technical progress, including the surveillance and assessment
of performance and recommending to the Contracting Officer changes in
requirements; (2) interpreting the statement of work and any other technical
performance requirements; (3) performing technical evaluation as required; (4)
performing technical inspections and acceptances required by this contract; and
(5) assisting in the resolution of technical problems encountered during
performance. The Contracting Officer is the only person with authority to act as
agent of the Government under this contract. Only the Contracting Officer has
authority to: (1) direct or negotiate any changes in the statement of work; (2)
modify or extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor for any costs incurred during the
performance of this contract; (5) otherwise change any terms and conditions of
this contract; or (6) sign written licensing agreements. Any signed agreement
shall be incorporated by reference in Section K of the contract The Government
may unilaterally change its COR designation. ARTICLE G.2. KEY PERSONNEL, HHSAR
352.237 - 75 (December 2015) The key personnel specified in this contract are
considered to be essential to work performance. At least 30 days prior to the
contractor voluntarily diverting any of the specified individuals to other
programs or contracts the Contractor shall notify the Contracting Officer and
shall submit a justification for the diversion or replacement and a request to
replace the individual. The request must identify the proposed replacement and
provide an explanation of how the replacement's skills, experience, and
credentials meet or exceed the requirements of the contract (including, when
applicable, Human Subjects Testing requirements). If the employee of the
contractor is terminated for cause or separates from the contractor voluntarily
with less than thirty days notice, the Contractor shall provide the maximum
notice practicable under the circumstances. The Contractor shall not divert,
replace, or announce any such change to key personnel without the written
consent of the Contracting Officer. The contract will be modified to add or
delete key personnel as necessary to reflect the agreement of the parties. (End
of Clause) The following individual(s) is/are considered to be essential to the
work being performed hereunder: Name Title Annette Marleau, PhD Principal
Investigator ARTICLE G.3. INVOICE SUBMISSION a. Invoice Instructions for NIH
Fixed - Price Type Contracts, NIH(RC) - 2, are attached and made part of this
contract. The Contractor shall follow the attached instructions and submission
procedures specified below to meet the requirements of a "proper invoice"
pursuant to FAR Subpart 32.9, Prompt Payment. 1. Payment requests shall be
submitted to the offices identified below. Do not submit supporting
documentation (e.g., receipts, time sheets, vendor invoices, etc.) with your
payment request unless specified elsewhere in the contract or requested by the
Contracting Officer.

 

 

[image_016.jpg]

- 16 - Contract Number : 75N91019C00042 1. The original invoice shall be
submitted to the following designated billing office : National Institutes of
Health Office of Financial Management Commercial Accounts 2115 East Jefferson
Street, Room 4B - 432, MSC 8500 Bethesda, MD 20892 - 8500 2. One courtesy copy
of the original invoice shall be submitted electronically as follows: 1. The
Contractor shall scan the original payment request (invoice) in Adobe Portable
Document Format (PDF) along with the necessary supporting documentation as one
single attachment. 2. Save the single attachment (scanned invoice along with any
supporting documentation) in the following format : YourVendorName_Invoice
number (e . g . , if you are submitting Invoice 123456 , save the single
attachment as "Contractor Name_Invoice 123456 ") . [Note : Please do not use
special characters (such as #, $ , % , *, &, !) when saving your attachment .
Only the underscore symbol (_) is permitted . ] 3. Transmit the saved single
attachment via e - mail to the appropriate branch's Central Point of
Distribution. For the purpose of this contract, the Central Point of
Distribution is NCI OA Branch A - ncibranchainvoices@mail.nih.gov . Only one
payment request shall be submitted per e - mail and the subject line of the e -
mail shall include the Contract Number_Contract Title_Contractor's Name_unique
Invoice number. Note : The original payment request must still be submitted in
hard copy and mailed to the designated billing office listed in subparagraph a .
, above, to meet the requirements of a "proper invoice . " Also, the Contractor
must certify on the payment request that the electronic courtesy copy is a
duplicate of the original invoice mailed to NIH's Office of Financial Management
. 2. In addition to the requirements specified in FAR 32.905 for a proper
invoice, the Contractor shall include the following information on the face page
of all payment requests: a. Name of the Office of Acquisitions: The National
Cancer Institute. b. Federal Taxpayer Identification Number (TIN). If the
Contractor does not have a valid TIN, it shall identify the Vendor
Identification Number (VIN) on the payment request. The VIN is the number that
appears after the Contractor's name on the face page of the contract. If the
Contractor has neither a TIN, DUNS, or VIN, contact the Contracting Officer. c.
DUNS or DUNS+4 Number. The DUNS number must identify the Contractor's name and
address exactly as stated in the contract and as registered in the System for
Award Management (SAM) database. If the Contractor does not have a valid DUNS
number, it shall identify the Vendor Identification Number (VIN) on the payment
request. The VIN is the number that appears after the Contractor's name on the
face page of the contract. If the Contractor has neither a TIN, DUNS, or VIN,
contact the Contracting Officer. d. Invoice Matching Option. This contract
requires a two - way match. e. Unique Invoice Number. Each payment request must
be identified by a unique invoice number, which can only be used one time
regardless of the number of contracts or orders held by an organization. f. The
contract period of performance. g. The contract number and the contract title.

 

 

[image_017.jpg]

- 17 - Contract Number : 75N91019C00042 b. Inquiries regarding payment of
invoices shall be directed to the designated billing office, (301) 496 - 6452.
ARTICLE G.4. PROVIDING ACCELERATED PAYMENT TO SMALL BUSINESS SUBCONTRACTORS, FAR
52.232 - 40 (December 2013) a. Upon receipt of accelerated payments from the
Government, the Contractor shall make accelerated payments to its small business
subcontractors under this contract, to the maximum extent practicable and prior
to when such payment is otherwise required under the applicable contract or
subcontract, after receipt of a proper invoice and all other required
documentation from the small business subcontractor. b. The acceleration of
payments under this clause does not provide any new rights under the prompt
Payment Act. c. Include the substance of this clause, include this paragraph c,
in all subcontracts with small business concerns, including subcontracts with
small business concerns for the acquisition of commercial items. (End of Clause)
ARTICLE G.5. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE a. Contractor
Performance Evaluations Interim and Final evaluations of Contractor performance
will be prepared on this contract in accordance with FAR Subpart 42.15. The
Final performance evaluation will be prepared at the time of completion of work.
In addition to the Final evaluation, Interim evaluation(s) will be prepared
Annually, on or around the anniversary of the effective date of the contract.
Interim and Final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
sixty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting
Officer, whose decision will be final. Copies of the evaluations, Contractor
responses, and review comments, if any, will be retained as part of the contract
file, and may be used to support future award decisions. b. Electronic Access to
Contractor Performance Evaluations Contractors may access evaluations through a
secure Web site for review and comment at the following address:
http://www.cpars.gov .

 

 

[image_018.jpg]

- 18 - Contract Number : 75N91019C00042 SECTION H - SPECIAL CONTRACT
REQUIREMENTS ARTICLE H.1. HUMAN SUBJECTS It is hereby understood and agreed that
research involving human subjects shall not be conducted under this contract,
and that no material developed, modified, or delivered by or to the Government
under this contract, or any subsequent modification of such material, will be
used by the Contractor or made available by the Contractor for use by anyone
other than the Government, for experimental or therapeutic use involving humans
without the prior written approval of the Contracting Officer. ARTICLE H.2.
HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE) The acquisition and supply of all
human specimen material (including fetal material) used under this contract
shall be obtained by the Contractor in full compliance with applicable State and
Local laws and the provisions of the Uniform Anatomical Gift Act in the United
States, and no undue inducements, monetary or otherwise, will be offered to any
person to influence their donation of human material. The Contractor shall
provide written documentation that all human materials obtained as a result of
research involving human subjects conducted under this contract, by
collaborating sites, or by subcontractors identified under this contract, were
obtained with prior approval by the Office for Human Research Protections (OHRP)
of an Assurance to comply with the requirements of 45 CFR 46 to protect human
research subjects . This restriction applies to all collaborating sites without
OHRP - approved Assurances, whether domestic or foreign, and compliance must be
ensured by the Contractor . Provision by the Contractor to the Contracting
Officer of a properly completed "Protection of Human Subjects Assurance
Identification/IRB Certification/Declaration of Exemption", Form OMB No. 0990 -
0263(formerly Optional Form 310), certifying IRB review and approval of the
protocol from which the human materials were obtained constitutes the written
documentation required. The human subject certification can be met by submission
of a self designated form, provided that it contains the information required by
the "Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990 - 0263(formerly
Optional Form 310). ARTICLE H.3. NIH POLICY ON ENHANCING REPRODUCIBILITY THROUGH
RIGOR AND TRANSPARENCY Contractors shall adhere to the NIH policy of enhancing
reproducibility through rigor and transparency by addressing each of the four
areas of the policy in performance of the Statement of Work and in publications,
as applicable: 1) Scientific Premise; 2) Scientific Rigor; 3) Consideration of
Relevant Biological Variables, including Sex; and 4) Authentication of Key
Biological and/or Chemical Resources. This policy applies to all NIH funded
research and development, from basic through advanced clinical studies. See NIH
Guide Notice, NOT - OD - 15 - 103 , "Enhancing Reproducibility through Rigor and
Transparency" and NOT - OD - 15 - 102 , "Consideration of Sex as a Biological
Variable in NIH - funded Research" for more information. In addition,
publications are expected to follow the guidance at http:// www.nih.gov/research
- training/rigor - reproducibility/principles - guidelines - reporting -
preclinical - research , whether preclinical or otherwise, as appropriate. More
information is available at http://grants.nih.gov/reproducibility/index.htm ,
including FAQs and a General Policy Overview. ARTICLE H.4. NIH POLICY ON
ENHANCING PUBLIC ACCESS TO ARCHIVED PUBLICATIONS RESULTING FROM NIH - FUNDED
RESEARCH NIH - funded investigators shall submit to the NIH National Library of
Medicine's (NLM) PubMed Central (PMC) an electronic version of the author's
final manuscript, upon acceptance for publication, resulting from research
supported in whole or in part with direct costs from NIH. NIH defines the
author's final manuscript as the final version accepted for journal publication,
and includes all modifications from the publishing peer review process. The PMC
archive will

 

 

[image_019.jpg]

- 19 - Contract Number : 75N91019C00042 preserve permanently these manuscripts
for use by the public, health care providers, educators, scientists, and NIH.
The Policy directs electronic submissions to the NIH/NLM/PMC:
http://www.pubmedcentral.nih.gov . Additional information is available at
http://grants.nih.gov/grants/guide/notice - files/NOT - OD - 09 - 071.html and
http:// publicaccess.nih.gov . ARTICLE H.5. ACKNOWLEDGEMENT OF FEDERAL FUNDING
The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by nongovernmental sources. ARTICLE
H.6. CARE OF LIVE VERTEBRATE ANIMALS, HHSAR 352.270 - 5(b) (December 2015) a.
Before undertaking performance of any contract involving animal - related
activities where the species is regulated by the United Sates Department of
Agriculture (USDA), the Contractor shall register with the Secretary of
Agriculture of the United States in accordance with 7 U.S.C. 2136 and 9 CFR 2.25
through 2.28. The Contractor shall furnish evidence of the registration to the
Contracting Officer. b. The Contractor shall acquire vertebrate animals used in
research from a dealer licensed by the Secretary of Agriculture under 7 U.S.C.
2133 and 9 CFR 2.1 2.11, or from a source that is exempt from licensing under
those sections. c. The Contractor agrees that the care, use, and intended use of
any live vertebrate animals in the performance of this contract shall conform
with the Public Health Service (PHS) Policy on Humane Care and Use of Laboratory
Animals (PHS Policy), the current Animal Welfare Assurance (Assurance), the
Guide for the Care and Use of Laboratory Animals (National Academy Press,
Washington, DC) and the pertinent laws and regulations of the United States
Department of Agriculture (see 7 U.S.C. 2131 et seq. and 9 CFR subchapter A,
Parts 1 - 4). In case of conflict between standards, the more stringent standard
shall govern. d. If at any time during performance of this contract, the
Contracting Officer determines, in consultation with the Office of Laboratory
Animal Welfare (OLAW), National Institutes of Health (NIH), that the Contractor
is not in compliance with any of the requirements and standards stated in
paragraphs (a) through (c)above, the Contracting Officer may immediately
suspend, in whole or in part, work and further payments under this contract
until the Contractor corrects the noncompliance. Notice of the suspension may be
communicated by telephone and confirmed in writing. If the Contractor fails to
complete corrective action within the period of time designated in the
Contracting Officer's written notice of suspension, the Contracting Officer may,
in consultation with OLAW, NIH, terminate this contract in whole or in part, and
the Contractor's name may be removed from the list of those contractors with
Animal Welfare Assurances. Note : The Contractor may request registration of its
facility and a current listing of licensed dealers from the Regional Office of
the Animal and Plant Health Inspection Service (APHIS), USDA, for the region in
which its research facility is located. The location of the appropriate APHIS
Regional Office, as well as information concerning this program may be obtained
by contacting the Animal Care Staff, USDA/APHIS, 4700 River Road, Riverdale,
Maryland 20737 (Email: ace@aphis.usda.gov ; Web site: (
http://www.aphis.usda.gov/wps/portal/aphis/ourfocus/animalwelfare ). (End of
clause)

 

 

[image_020.jpg]

- 20 - Contract Number : 75N91019C00042 ARTICLE H.7. ANIMAL WELFARE All research
involving live, vertebrate animals shall be conducted in accordance with the
Public Health Service Policy on Humane Care and Use of Laboratory Animals (PHS
Policy). The PHS Policy can be accessed at: http://
grants1.nih.gov/grants/olaw/references/phspol.htm In addition, the research
involving live vertebrate animals shall be conducted in accordance with the
description set forth in the Vertebrate Animal Section (VAS) of the contractor's
technical proposal, as confirmed in the Final Proposal Revision (FPR), dated
September 9, 2019, which is incorporated by reference. ARTICLE H.8. RESTRICTION
ON PORNOGRAPHY ON COMPUTER NETWORKS The Contractor shall not use contract funds
to maintain or establish a computer network unless such network blocks the
viewing, downloading, and exchanging of pornography. ARTICLE H.9. GUN CONTROL
The Contractor shall not use contract funds in whole or in part, to advocate or
promote gun control. ARTICLE H.10. LIMITATIONS ON SUBCONTRACTING - SBIR The
Contractor shall perform a minimum off one - half of the research and/or
analytical effort conducted under this contract, as measured by total contract
dollars. Any deviation from this requirement must be approved in writing by the
Contracting Officer. ARTICLE H.11. INSTITUTIONAL RESPONSIBILITY REGARDING
INVESTIGATOR FINANCIAL CONFLICTS OF INTEREST The Institution (includes any
contractor, public or private, excluding a Federal agency) shall comply with the
requirements of 45 CFR Part 94, Responsible Prospective Contractors, which
promotes objectivity in research by establishing standards to ensure that
Investigators (defined as the project director or principal Investigator and any
other person, regardless of title or position, who is responsible for the
design, conduct, or reporting of research funded under NIH contracts, or
proposed for such funding, which may include, for example, collaborators or
consultants) will not be biased by any Investigator financial conflicts of
interest. 45 CFR Part 94 is available at the following Web site: :
http://www.ecfr.gov/cgi - bin/text - idx?
c=ecfr&SID=0af84ca649a74846f102aaf664da1623&rgn=div5&view=text&node=45:1.0.1.1.51&idno=45
As required by 45 CFR Part 94, the Institution shall, at a minimum: a. Maintain
an up - to - date, written, enforceable policy on financial conflicts of
interest that complies with 45 CFR Part 94, inform each Investigator of the
policy, the Investigator's reporting responsibilities regarding disclosure of
significant financial interests, and the applicable regulation, and make such
policy available via a publicly accessible Web site, or if none currently exist,
available to any requestor within five business days of a request. A significant
financial interest means a financial interest consisting of one or more of the
following interests of the Investigator (and those of the Investigator's spouse
and dependent children) that reasonably appears to be related to the
Investigator's institutional responsibilities: 1. With regard to any publicly
traded entity, a significant financial interest exists if the value of any
remuneration received from the entity in the twelve months preceding the
disclosure and the value of any equity interest in the entity as of the date of
disclosure, when aggregated, exceeds $5,000. Included are payments and equity
interests; 2. With regard to any non - publicly traded entity, a significant
financial interest exists if the value of any remuneration received from the
entity in the twelve months preceding the disclosure, when aggregated, exceeds
$5,000, or when the Investigator (or the Investigator's spouse or dependent
children) holds any equity interest; or

 

 

[image_021.jpg]

- 21 - Contract Number : 75N91019C00042 3. Intellectual property rights and
interests, upon receipt of income related to such rights and interest.
Significant financial interests do not include the following: 1. Income from
seminars, lectures, or teaching, and service on advisory or review panels for
government agencies, Institutions of higher education, academic teaching
hospitals, medical centers, or research institutes with an Institution of higher
learning; and 2. Income from investment vehicles, such as mutual funds and
retirement accounts, as long as the Investigator does not directly control the
investment decisions made in these vehicles. b. Require each Investigator to
complete training regarding the Institution's financial conflicts of interest
policy prior to engaging in research related to any NIH - funded contract and at
least every four years. The Institution must take reasonable steps [see Part
94.4(c)] to ensure that investigators working as collaborators, consultants or
subcontractors comply with the regulations. c. Designate an official(s) to
solicit and review disclosures of significant financial interests from each
Investigator who is planning to participate in, or is participating in, the NIH
- funded research. d. Require that each Investigator who is planning to
participate in the NIH - funded research disclose to the Institution's
designated official(s) the Investigator's significant financial interest (and
those of the Investigator's spouse and dependent children) no later than the
date of submission of the Institution's proposal for NIH - funded research.
Require that each Investigator who is participating in the NIH - funded research
to submit an updated disclosure of significant financial interests at least
annually, in accordance with the specific time period prescribed by the
Institution during the period of the award as well as within thirty days of
discovering or acquiring a new significant financial interest. e. Provide
guidelines consistent with the regulations for the designated official(s) to
determine whether an Investigator's significant financial interest is related to
NIH - funded research and, if so related, whether the significant financial
interest is a financial conflict of interest. An Investigator's significant
financial interest is related to NIH - funded research when the Institution,
thorough its designated official(s), reasonably determines that the significant
financial interest: Could be affected by the NIH - funded research; or is in an
entity whose financial interest could be affected by the research. A financial
conflict of interest exists when the Institution, through its designated
official(s), reasonably determines that the significant financial interest could
directly and significantly affect the design, conduct, or reporting of the NIH -
funded research. f. Take such actions as necessary to manage financial conflicts
of interest, including any financial conflicts of a subcontractor Investigator.
Management of an identified financial conflict of interest requires development
and implementation of a management plan and, if necessary, a retrospective
review and mitigation report pursuant to Part 94.5(a). g. Provide initial and
ongoing FCOI reports to the Contracting Officer pursuant to Part 94.5(b). h.
Maintain records relating to all Investigator disclosures of financial interests
and the Institution's review of, and response to, such disclosures, and all
actions under the Institution's policy or retrospective review, if applicable,
for at least 3 years from the date of final payment or, where applicable, for
the other time periods specified in 48 CFR Part 4, subpart 4.7, Contract Records
Retention. i. Establish adequate enforcement mechanisms and provide for employee
sanctions or other administrative actions to ensure Investigator compliance as
appropriate.

 

 

[image_022.jpg]

- 22 - Contract Number : 75N91019C00042 j. Complete the certification in Section
K - Representations, Certifications, and Other Statements of Offerors titled
"Certification of Institutional Policy on Financial Conflicts of Interest". If
the failure of an Institution to comply with an Institution's financial
conflicts of interest policy or a financial confli ct of interest management
plan appears to have biased the design, conduct, or reporting of the NIH -
funded research, the Institution must promptly notify the Contracting Officer of
the corrective action taken or to be taken. The Contracting Officer will
consider the situation and, as necessary, take appropriate action or refer the
matter to the Institution for further action, which may include directions to
the Institution on how to maintain appropriate objectivity in the NIH - funded
research project. The Contracting Officer and/or HHS may inquire at any time
before, during, or after award into any Investigator disclosure of financial
interests, and the Institution's review of, and response to, such disclosure,
regardless of whether the disclosure resulted in the Institution's determination
of a financial conflict of interests.. The Contracting Officer may require
submission of the records or review them on site. On the basis of this review of
records or other information that may be available, the Contracting Officer may
decide that a particular financial conflict of interest will bias the
objectivity of the NIH - funded research to such an extent that further
corrective action is needed or that the Institution has not managed the
financial conflict of interest in accordance with Part 94.6(b). The issuance of
a Stop Work Order by the Contracting Officer may be necessary until the matter
is resolved. If the Contracting Officer determines that NIH - funded clinical
research, whose purpose is to evaluate the safety or effectiveness of a drug,
medical device, or treatment, has been designed, conducted, or reported by an
Investigator with a financial conflict of interest that was not managed or
reported by the Institution, the Institution shall require the Investigator
involved to disclose the financial conflict of interest in each public
presentation of the results of the research and to request an addendum to
previously published presentations. ARTICLE H.12. PUBLICATION AND PUBLICITY In
addition to the requirements set forth in HHSAR Clause 352.227 - 70,
Publications and Publicity incorporated by reference in SECTION I of this
contract, the Contractor shall acknowledge the support of the National
Institutes of Health whenever publicizing the work under this contract in any
media by including an acknowledgment substantially as follows: "This project has
been funded in whole or in part with Federal funds from the National Cancer
Institute, National Institutes of Health, Department of Health and Human
Services, under Contract No.75N91019C00042" a. Advanced Copies of Press Releases
Press releases shall be considered to include the public release of information
to any medium, excluding peer - reviewed scientific publications. The Contractor
shall not publish a press release related to this contract without receiving
prior concurrence from the Contracting Officer. The Contractor shall submit an
advance copy of the press release to the Contracting Officer and Contracting
Officer's Representative (COR). Upon acknowledgment of receipt, the Contracting
Officer will have five (5) working days to respond with concurrence or comments.
In the event that the Contracting Officer does not communicate concurrence or
comments to the Contractor within five (5) working days following
acknowledgement of receipt of the press release advance copy, concurrence may be
presumed. ARTICLE H.13. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General's Office in writing or on the Inspector General's Hotline. The
toll free number is 1 - 800 - HHS - TIPS (1 - 800 - 447 - 8477). All telephone
calls will be handled confidentially. The website to file a complaint on - line
is: http://oig.hhs.gov/fraud/hotline/ and the mailing address is: US Department
of Health and Human Services

 

 

[image_023.jpg]

- 23 - Contract Number : 75N91019C00042 Office of Inspector General ATTN: OIG
HOTLINE OPERATIONS P.O. Box 23489 Washington, D.C. 20026 ARTICLE H.14. SHARING
RESEARCH DATA The Contractor agrees to adhere to the data sharing plan submitted
with its final proposal revision and shall request prior approval of the
Contracting Officer for any changes in its plan. The NIH endorses the sharing of
final research data to serve health. This contract is expected to generate
research data that must be shared with the public and other researchers. NIH's
data sharing policy may be found at the following Web site:
http://grants.nih.gov/grants/guide/notice - files/NOT - OD - 03 - 032.html NIH
recognizes that data sharing may be complicated or limited, in some cases, by
institutional policies, local IRB rules, as well as local, state and Federal
laws and regulations, including the Privacy Rule (see HHS - published
documentation on the Privacy Rule at http://www.hhs.gov/ocr/ ). The rights and
privacy of people who participate in NIH - funded research must be protected at
all times; thus, data intended for broader use should be free of identifiers
that would permit linkages to individual research participants and variables
that could lead to deductive disclosure of the identity of individual subjects.

 

 

[image_024.jpg]

- 24 - Contract Number : 75N91019C00042 PART II - CONTRACT CLAUSES SECTION I -
CONTRACT CLAUSES ARTICLE I.1. GENERAL CLAUSES FOR A FIXED - PRICE RESEARCH AND
DEVELOPMENT SBIR PHASE II CONTRACT This contract incorporates the following
clauses by reference, with the same force and effect as if they were given in
full text. Upon request, the Contracting Officer will make their full text
available. Also, the full text of a clause may be accessed electronically as
follows: FAR Clauses at: http://www.acquisition.gov/far/ . HHSAR Clauses at:
http:// www.hhs.gov/policies/hhsar/subpart352.html . a. FEDERAL ACQUISITION
REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES: FAR CLAUSE NO. DATE TITLE 52.202 -
1 Nov 2013 Definitions (Over the Simplified Acquisition Threshold) 52.203 - 3
Apr 1984 Gratuities (Over the Simplified Acquisition Threshold) 52.203 - 5 May
2014 Covenant Against Contingent Fees (Over the Simplified Acquisition
Threshold) 52.203 - 6 Sep 2006 Restrictions on Subcontractor Sales to the
Government (Over the Simplified Acquisition Threshold) 52.203 - 7 May 2014 Anti
- Kickback Procedures (Over the Simplified Acquisition Threshold) 52.203 - 8 May
2014 Cancellation, Rescission, and Recovery of Funds for Illegal or Improper
Activity (Over the Simplified Acquisition Threshold) 52.203 - 10 May 2014 Price
or Fee Adjustment for Illegal or Improper Activity (Over the Simplified
Acquisition Threshold) 52.203 - 12 Oct 2010 Limitation on Payments to Influence
Certain Federal Transactions (Over $150,000) 52.203 - 17 Apr 2014 Contractor
Employee Whistleblower Rights and Requirements to Inform Employees of
Whistleblower Rights (Over the Simplified Acquisition Threshold) 52.203 - 99 Feb
2015 Prohibition on Contracting with Entities That Require Certain Internal
Confidentiality Agreements (DEVIATION) 52.204 - 4 May 2011 Printed or Copied
Double - Sided on Postconsumer Fiber Content Paper(Over the Simplified
Acquisition Threshold) 52.204 - 10 Oct 2016 Reporting Executive Compensation and
First - Tier Subcontract Awards ($30,000 or more) 52.204 - 13 Oct 2016 System
for Award Management Maintenance 52.209 - 6 Oct 2015 Protecting the Government's
Interest When Subcontracting With Contractors Debarred, Suspended, or Proposed
for Debarment (Over $35,000) 52.215 - 2 Oct 2010 Audit and Records - Negotiation
[Note: Applies to ALL contracts funded in whole or in part with Recovery Act
funds, regardless of dollar value, AND contracts over the Simplified Acquisition
Threshold funded exclusively with non - Recovery Act funds.] 52.215 - 8 Oct 1997
Order of Precedence - Uniform Contract Format 52.215 - 10 Aug 2011 Price
Reduction for Defective Certified Cost or Pricing Data (Over $750,000)

 

 

[image_025.jpg]

- 25 - Contract Number : 75N91019C00042 FAR CLAUSE NO. DATE TITLE 52.215 - 12
Oct 2010 Subcontractor Cost or Pricing Data (Over $750,000) 52.215 - 14 Oct 2010
Integrity of Unit Prices (Over the Simplified Acquisition Threshold) 52.215 - 15
Oct 2010 Pension Adjustments and Asset Reversions (Over $750,000) 52.215 - 18
Jul 2005 Reversion or Adjustment of Plans for Post - Retirement Benefits (PRB)
other than Pensions 52.215 - 19 Oct 1997 Notification of Ownership Changes
52.215 - 21 Oct 2010 Requirements for Certified Cost or Pricing Data and Data
Other Than Certified Cost or Pricing Data - Modifications 52.219 - 6 Nov 2011
Notice of Total Small Business Set - Aside 52.219 - 8 Nov 2016 Utilization of
Small Business Concerns (Over the Simplified Acquisition Threshold) 52.219 - 14
Jan 2017 Limitations on Subcontracting 52.222 - 3 Jun 2003 Convict Labor 52.222
- 21 Apr 2015 Prohibition of Segregated Facilities 52.222 - 26 Sep 2016 Equal
Opportunity 52.222 - 35 Oct 2015 Equal Opportunity for Veterans ($150,000 or
more) 52.222 - 36 Jul 2014 Equal Opportunity for Workers with Disabilities
52.222 - 37 Feb 2016 Employment Reports on Veterans ($150,000 or more) 52.222 -
40 Dec 2010 Notification of Employee Rights Under the National Labor Relations
Act (Over the Simplified Acquisition Threshold) 52.222 - 50 Mar 2015 Combating
Trafficking in Persons 52.222 - 54 Oct 2015 Employment Eligibility Verification
(Over the Simplified Acquisition Threshold) 52.223 - 6 May 2001 Drug - Free
Workplace 52.223 - 18 Aug 2011 Encouraging Contractor Policies to Ban Text
Messaging While Driving 52.225 - 1 May 2014 Buy American - Supplies 52.225 - 13
Jun 2008 Restrictions on Certain Foreign Purchases 52.227 - 1 Dec 2007
Authorization and Consent, Alternate I (Apr 1984) 52.227 - 2 Dec 2007 Notice and
Assistance Regarding Patent and Copyright Infringement 52.227 - 11 May 2014
Patent Rights - Ownership by the Contractor (Note: In accordance with FAR
27.303(b)(2), paragraph (e) is modified to include the requirements in FAR
27.303(b)(2)(i) through (iv). The frequency of reporting in (i) is annual.
52.227 - 20 May 2014 Rights in Data - SBIR Program 52.229 - 3 Feb 2013 Federal,
State and Local Taxes (Over the Simplified Acquisition Threshold) 52.232 - 2 Apr
1984 Payments under Fixed - Price Research and Development Contracts 52.232 - 9
Apr 1984 Limitation on Withholding of Payments 52.232 - 17 May 2014 Interest
(Over the Simplified Acquisition Threshold) 52.232 - 23 May 2014 Assignment of
Claims 52.232 - 25 Jan 2017 Prompt Payment 52.232 - 33 Jul 2013 Payment by
Electronic Funds Transfer -- System for Award Management 52.232 - 39 Jun 2013
Unenforceability of Unauthorized Obligations

 

 

[image_026.jpg]

- 26 - Contract Number : 75N91019C00042 FAR CLAUSE NO. DATE TITLE 52.233 - 1 May
2014 Disputes 52.233 - 3 Aug 1996 Protest After Award 52.233 - 4 Oct 2004
Applicable Law for Breach of Contract Claim 52.242 - 13 Jul 1995 Bankruptcy
(Over the Simplified Acquisition Threshold) 52.243 - 1 Aug 1987 Changes - Fixed
Price, Alternate V (Apr 1984) 52.244 - 5 Dec 1996 Competition in Subcontracting
(Over the Simplified Acquisition Threshold) 52.244 - 6 Nov 2017 Subcontracts for
Commercial Items 52.246 - 25 Feb 1997 Limitation of Liability - Services (Over
the Simplified Acquisition Threshold) 52.249 - 2 Apr 2012 Termination for the
Convenience of the Government (Fixed - Price) 52.249 - 9 Apr 1984 Default (Fixed
- Price Research and Development)(Over the Simplified Acquisition Threshold)
52.253 - 1 Jan 1991 Computer Generated Forms b. DEPARTMENT OF HEALTH AND HUMAN
SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR CHAPTER 3) CLAUSES: HHSAR CLAUSE
NO. DATE TITLE 352.203 - 70 Dec 2015 Anti - Lobbying 352.222 - 70 Dec 2015
Contractor Cooperation in Equal Employment Opportunity Investigations 352.227 -
70 Dec 2015 Publications and Publicity 352.237 - 75 Dec 2015 Key Personnel [End
of GENERAL CLAUSES FOR A FIXED - PRICE RESEARCH AND DEVELOPMENT SBIR PHASE II
CONTRACT - Rev. 11/2017].

 

 

[image_027.jpg]

- 27 - Contract Number : 75N91019C00042 ARTICLE I.2. AUTHORIZED SUBSTITUTION OF
CLAUSES ARTICLE I.1. of this SECTION is hereby modified as follows: a. THERE ARE
NO APPLICABLE CLAUSES IN THIS SECTION.

 

 

[image_028.jpg]

- 28 - Contract Number : 75N91019C00042 ARTICLE I.3. Additional Contract Clauses
This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. a. FEDERAL ACQUISITION
REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES 1. FAR Clause 52.204 - 14 , Service
Contract Reporting Requirements (October 2016). 2. FAR Clause 52.204 - 18
Commercial and Government Entity Code Maintenance (July 2016) 3. FAR Clause
52.209 - 10, Prohibition on Contracting With Inverted Domestic Corporations
(November 2015). 4. FAR Clause 52.219 - 28, Post - Award Small Business Program
Rerepresentation (July 2013). a. DEPARTMENT OF HEALTH AND HUMAN SERVICES
ACQUISITION REGULATION (HHSAR) (48 CHAPTER 3) CLAUSES: 1. HHSAR Clause 352.208 -
70, Printing and Duplication (December 2015) 2. HHSAR Clause 352.223 - 70,
Safety and Health (December 2015)

 

 

[image_029.jpg]

- 29 - Contract Number : 75N91019C00042 ARTICLE I.4. ADDITIONAL FAR CONTRACT
CLAUSES INCLUDED IN FULL TEXT This contract incorporates the following clauses
in full text. a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES
1. FAR Clause 52.204 - 21, Basic Safeguarding of Covered Contractor Information
Systems (June 2016) a. Definitions . As used in this clause -- "Covered
contractor information system" means an information system that is owned or
operated by a contractor that processes, stores, or transmits Federal contract
information. "Federal contract information" means information, not intended for
public release, that is provided by or generated for the Government under a
contract to develop or deliver a product or service to the Government, but not
including information provided by the Government to the public (such as on
public Web sites) or simple transactional information, such as necessary to
process payments. "Information" means any communication or representation of
knowledge such as facts, data, or opinions, in any medium or form, including
textual, numerical, graphic, cartographic, narrative, or audiovisual (Committee
on National Security Systems Instruction (CNSSI) 4009). "Information system"
means a discrete set of information resources organized for the collection,
processing, maintenance, use, sharing, dissemination, or disposition of
information (44 U.S.C. 3502). "Safeguarding" means measures or controls that are
prescribed to protect information systems. b. Safeguarding requirements and
procedures. 1. The Contractor shall apply the following basic safeguarding
requirements and procedures to protect covered contractor information systems.
Requirements and procedures for basic safeguarding of covered contractor
information systems shall include, at a minimum, the following security
controls: i. Limit information system access to authorized users, processes
acting on behalf of authorized users, or devices (including other information
systems). ii. Limit information system access to the types of transactions and
functions that authorized users are permitted to execute. iii. Verify and
control/limit connections to and use of external information systems. iv.
Control information posted or processed on publicly accessible information
systems. v. Identify information system users, processes acting on behalf of
users, or devices. vi. Authenticate (or verify) the identities of those users,
processes, or devices, as a prerequisite to allowing access to organizational
information systems. vii. Sanitize or destroy information system media
containing Federal Contract Information before disposal or release for reuse.
viii. Limit physical access to organizational information systems, equipment,
and the respective operating environments to authorized individuals.

 

 

[image_030.jpg]

- 30 - Contract Number : 75N91019C00042 ix. Escort visitors and monitor visitor
activity; maintain audit logs of physical access; and control and manage
physical access devices. x. Monitor, control, and protect organizational
communications (i.e., information transmitted or received by organizational
information systems) at the external boundaries and key internal boundaries of
the information systems. xi. Implement subnetworks for publicly accessible
system components that are physically or logically separated from internal
networks. xii. Identify, report, and correct information and information system
flaws in a timely manner. xiii. Provide protection from malicious code at
appropriate locations within organizational information systems. xiv. Update
malicious code protection mechanisms when new releases are available. xv.
Perform periodic scans of the information system and real - time scans of files
from external sources as files are downloaded, opened, or executed. 2. Other
requirements. This clause does not relieve the Contractor of any other specific
safeguarding requirements specified by Federal agencies and departments relating
to covered contractor information systems generally or other Federal
safeguarding requirements for controlled unclassified information (CUI) as
established by Executive Order 13556. c. Subcontracts . The Contractor shall
include the substance of this clause, including this paragraph (c), in
subcontracts under this contract (including subcontracts for the acquisition of
commercial items, other than commercially available off - the - shelf items), in
which the subcontractor may have Federal contract information residing in or
transiting through its information system. (End of clause) 2. FAR Clause 52.204
- 25 Prohibition on Contracting for Certain Telecommunications and Video
Surveillance Services or Equipment. (AUG 2019) a. Definitions . As used in this
clause - Covered foreign country means The People's Republic of China. Covered
telecommunications equipment or services means - 1. Telecommunications equipment
produced by Huawei Technologies Company or ZTE Corporation (or any subsidiary or
affiliate of such entities); 2. For the purpose of public safety, security of
Government facilities, physical security surveillance of critical
infrastructure, and other national security purposes, video surveillance and
telecommunications equipment produced by Hytera Communications Corporation,
Hangzhou Hikvision Digital Technology Company, or Dahua Technology Company (or
any subsidiary or affiliate of such entities);

 

 

[image_031.jpg]

- 31 - Contract Number : 75N91019C00042 3. Telecommunications or video
surveillance services provided by such entities or using such equipment; or 4.
Telecommunications or video surveillance equipment or services produced or
provided by an entity that the Secretary of Defense, in consultation with the
Director of National Intelligence or the Director of the Federal Bureau of
Investigation, reasonably believes to be an entity owned or controlled by, or
otherwise connected to, the government of a covered foreign country. Critical
technology means - 1. Defense articles or defense services included on the
United States Munitions List set forth in the International Traffic in Arms
Regulations under subchapter M of chapter I of title 22, Code of Federal
Regulations; 2. Items included on the Commerce Control List set forth in
Supplement No. 1 to part 774 of the Export Administration Regulations under
subchapter C of chapter VII of title 15, Code of Federal Regulations, and
controlled - i. Pursuant to multilateral regimes, including for reasons relating
to national security, chemical and biological weapons proliferation, nuclear
nonproliferation, or missile technology; or ii. For reasons relating to regional
stability or surreptitious listening; 3. Specially designed and prepared nuclear
equipment, parts and components, materials, software, and technology covered by
part 810 of title 10, Code of Federal Regulations (relating to assistance to
foreign atomic energy activities); 4. Nuclear facilities, equipment, and
material covered by part 110 of title 10, Code of Federal Regulations (relating
to export and import of nuclear equipment and material); 5. Select agents and
toxins covered by part 331 of title 7, Code of Federal Regulations, part 121 of
title 9 of such Code, or part 73 of title 42 of such Code; or 6. Emerging and
foundational technologies controlled pursuant to section 1758 of the Export
Control Reform Act of 2018 (50 U.S.C. 4817). Substantial or essential component
means any component necessary for the proper function or performance of a piece
of equipment, system, or service. b. Prohibition . Section 889(a)(1)(A) of the
John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Pub. L.
115 - 232) prohibits the head of an executive agency on or after August 13,
2019, from procuring or obtaining, or extending or renewing a contract to
procure or obtain, any equipment, system, or service that uses covered
telecommunications equipment or services as a substantial or essential component
of any system, or as critical technology as part of any system. The Contractor
is prohibited from providing to the Government any equipment, system, or service
that uses covered telecommunications equipment or services as a substantial or
essential component of any system, or as critical technology as part of any
system, unless an exception at paragraph (c) of this clause applies or the
covered telecommunication equipment or services are covered by a waiver
described in Federal Acquisition Regulation 4.2104. c. Exceptions . This clause
does not prohibit contractors from providing - i. A service that connects to the
facilities of a third - party, such as backhaul, roaming, or interconnection
arrangements; or ii. Telecommunications equipment that cannot route or redirect
user data traffic or permit visibility into any user data or packets that such
equipment transmits or otherwise handles. d. Reporting requirement .

 

 

[image_032.jpg]

- 32 - Contract Number : 75N91019C00042 1. In the event the Contractor
identifies covered telecommunications equipment or services used as a
substantial or essential component of any system, or as critical technology as
part of any system, during contract performance, or the Contractor is notified
of such by a subcontractor at any tier or by any other source, the Contractor
shall report the information in paragraph (d)(2) of this clause to the
Contracting Officer, unless elsewhere in this contract are established
procedures for reporting the information; in the case of the Department of
Defense, the Contractor shall report to the website at https://dibnet.dod.mil.
For indefinite delivery contracts, the Contractor shall report to the
Contracting Officer for the indefinite delivery contract and the Contracting
Officer(s) for any affected order or, in the case of the Department of Defense,
identify both the indefinite delivery contract and any affected orders in the
report provided at https://dibnet.dod.mil . 2. The Contractor shall report the
following information pursuant to paragraph (d)( 1 ) of this clause : i. Within
one business day from the date of such identification or notification: the
contract number; the order number(s), if applicable; supplier name; supplier
unique entity identifier (if known); supplier Commercial and Government Entity
(CAGE) code (if known); brand; model number (original equipment manufacturer
number, manufacturer part number, or wholesaler number); item description; and
any readily available information about mitigation actions undertaken or
recommended. ii. Within 10 business days of submitting the information in
paragraph (d)(2)(i) of this clause: any further available information about
mitigation actions undertaken or recommended. In addition, the Contractor shall
describe the efforts it undertook to prevent use or submission of covered
telecommunications equipment or services, and any additional efforts that will
be incorporated to prevent future use or submission of covered
telecommunications equipment or services. e . Subcontracts . The Contractor
shall insert the substance of this clause, including this paragraph (e), in all
subcontracts and other contractual instruments, including subcontracts for the
acquisition of commercial items . (End of clause) 3. FAR Clause 52.244 - 6,
Subcontracts for Commercial Items. (AUG 2019) a. Definitions. As used in this
clause - " Commercial item and commercially available off - the - shelf item"
have the meanings contained Federal Acquisition Regulation 2.101, Definitions. "
Subcontract" includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier. b.
To the maximum extent practicable, the Contractor shall incorporate, and require
its subcontractors at all tiers to incorporate, commercial items or
nondevelopmental items as components of items to be supplied under this
contract. c. ( 1) The Contractor shall insert the following clauses in
subcontracts for commercial items: i. 52.203 - 13, Contractor Code of Business
Ethics and Conduct ( Oct 2015) ( 41 U.S.C. 3509), if the subcontract exceeds
$5.5 million and has a performance period of more than 120 days. In altering
this clause to identify the appropriate parties, all disclosures of

 

 

[image_033.jpg]

- 33 - Contract Number : 75N91019C00042 violation of the civil False Claims Act
or of Federal criminal law shall be directed to the agency Office of the
Inspector General, with a copy to the Contracting Officer. ii. 52.203 - 15,
Whistleblower Protections Under the American Recovery and Reinvestment Act of
2009 (Jun 2010) (Section 1553 of Pub. L. 111 - 5), if the subcontract is funded
under the Recovery Act. iii. 52.203 - 19, Prohibition on Requiring Certain
Internal Confidentiality Agreements or Statements (Jan 2017). iv. 52.204 - 21,
Basic Safeguarding of Covered Contractor Information Systems (JUN 2016) other
than subcontracts for commercially available off - the - shelf items, if flow
down is required in accordance with paragraph (c) of FAR clause 52.204 - 21. v.
52.204 - 23, Prohibition on Contracting for Hardware, Software, and Services
Developed or Provided by Kaspersky Lab and Other Covered Entities (JUL 2018)
(Section 1634 of Pub. L. 115 - 91). vi. 52.204 - 25, Prohibition on Contracting
for Certain Telecommunications and Video Surveillance Services or Equipment.
(AUG2019) (Section 889(a)(1)(A) of Pub. L. 115 - 232). vii. 52.219 - 8,
Utilization of Small Business Concerns (Oct 2018) (15 U.S.C. 637(d)(2) and (3)),
if the subcontract offers further subcontracting opportunities. If the
subcontract (except subcontracts to small business concerns) exceeds $700,000
($1.5 million for construction of any public facility), the subcontractor must
include 52.219 - 8 in lower tier subcontracts that offer subcontracting
opportunities. viii. 52.222 - 21, Prohibition of Segregated Facilities (Apr
2015). ix. 52.222 - 26, Equal Opportunity ( Sep 2016) ( E.O. 11246). x. 52.222 -
35, Equal Opportunity for Veterans ( Oct 2015) ( 38 U.S.C. 4212( a)); xi. 52.222
- 36, Equal Opportunity for Workers with Disabilities ( Jul 2014) ( 29 U.S.C.
793). xii. 52.222 - 37, Employments Reports on Veterans ( Feb 2016) ( 38 U.S.C.
4212). xiii. 52.222 - 40, Notification of Employee Rights Under the National
Labor Relations Act ( Dec 2010) ( E.O. 13496), if flow down is required in
accordance with paragraph ( f) of FAR clause 52.222 - 40. xiv. (A) 52.222 - 50,
Combating Trafficking in Persons (Jan 2019) (2 2 U.S.C. chapter 78 and E.O.
13627). (B) Alternate I (Mar 2015) of 52.222 - 50 (22 U.S.C. chapter 78 and E.O.
13627). xv. 52.222 - 55, Minimum Wages under Executive Order 13658 ( Dec 2015),
if flowdown is required in accordance with paragraph (k) of FAR clause 52.222 -
55. xvi. 52.222 - 62, Paid Sick Leave Under Executive Order 13706 ( JAN 2017) (
E.O. 13706), if flow down is required in accordance with paragraph ( m) of FAR
clause 52.222 - 62. xvii. (A) 52 . 224 - 3 , PrivacyTraining (JAN 2017 )( 5 U .
S . C . 552 a) if flow down is required in accordance with 52 . 224 - 3 ( f) (B)
Alternate I ( JAN 2017 ) of 52 . 224 - 3 , if flow down is required in
accordance with 52 . 224 - 3 ( f) and the agency specifies that only its agency
- provided training is acceptable . xviii. 52.225 - 26, Contractors Performing
Private Security Functions Outside the United States ( Oct 2016) ( Section 862,
as amended, of the National Defense Authorization Act for Fiscal Year 2008; 10
U.S.C. 2302 Note).

 

 

[image_034.jpg]

- 34 - Contract Number : 75N91019C00042 xix. 52.232 - 40, Providing Accelerated
Payments to Small Business Subcontractors ( Dec 2013), if flow down is required
in accordance with paragraph ( c) of FAR clause 52.232 - 40. xx. 52.247 - 64
clause FAR of) d ( paragraph with accordance in required is down flow if), 2631.
U.S.C 10 and 1241. App. U.S.C 46) ( 2006 Feb ( Vessels Commercial Flag. - U.S
Owned Privately for Preference, 52.247 - 64 ( 2) While not required, the
Contractor may flow down to subcontracts for commercial items a minimal number
of additional clauses necessary to satisfy its contractual obligations. d. The
Contractor shall include the terms of this clause, including this paragraph (
d), in subcontracts awarded under this contract. ( End of Clause)

 

 

[image_035.jpg]

- 35 - Contract Number : 75N91019C00042 PART III - LIST OF DOCUMENTS, EXHIBITS
AND OTHER ATTACHMENTS SECTION J - LIST OF ATTACHMENTS The following documents
are attached and incorporated in this contract: 1. Statement of Work Statement
of Work, dated August 28, 2019, 5 pages. 2. Invoice Instructions for NIH Fixed -
Price Contracts, NIH(RC) - 2 Invoice Instructions for NIH Fixed - Price
Contracts, NIH(RC) - 2, (8/12), 3 pages. 3. Safety and Health Safety and Health,
HHSAR Clause 352.223 - 70, (12/15), 2 pages. 4. Disclosure of Lobbying
Activities, SF - LLL Disclosure of Lobbying Activities, SF - LLL, dated 7/97, 2
pages. 5. NIH Small Business Innovative Research (SBIR) Program Funding
Agreement Certification NIH Small Business Innovative Research (SBIR) Program
Funding Agreement Certification, 3 pages, located at:
http://grants.nih.gov/grants/funding/sbir_forms/SBIR%20Funding%20Agreement%20Certification.pdf.
6. NIH Small Business Innovation Research (SBIR) Program Life Cycle
Certification NIH Small Business Innovative Research (SBIR) Program Life Cycle
Certification, 3 pages, located at: http://
grants.nih.gov/grants/funding/sbir_forms/SBIR%20Life%20Cycle%20Certification.pdf
.

 

 

[image_036.jpg]

- 36 - Contract Number : 75N91019C00042 PART IV - REPRESENTATIONS AND
INSTRUCTIONS SECTION K - REPRESENTATIONS AND CERTIFICATIONS The following
documents are incorporated by reference in this contract: 1. FAR Clause 52.204 -
19 Incorporation by Reference of Representations and Certifications (December
2014). The Contractor's representations and certifications, including those
completed electronically via the System for Award Management (SAM), are
incorporated by reference into the contract. (End of clause) 2. NIH
Representations & Certifications, dated 11/21/2018 3. Animal Welfare Assurance
Number A8611 - 03. END of the SCHEDULE (CONTRACT)

 

 